961 F.2d 1578
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONWIDE MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,v.AMERICAN REINSURANCE COMPANY, Defendant-Appellee.
No. 91-3790.
United States Court of Appeals, Sixth Circuit.
April 23, 1992.

Before KENNEDY and SILER, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
Nationwide Mutual Insurance Company appeals the grant of summary judgment against it in this diversity action seeking reimbursement under a reinsurance contract between the parties.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by the District Court in its Memorandum Opinion of August 7, 1991.